POWER OF ATTORNEY We, the undersigned officers and Trustees of Eaton Vance Tax-Advantaged Return Strategies Fund, a Massachusetts business trust, do hereby severally constitute and appoint Barbara E. Campbell, Thomas E. Faust Jr., Maureen A. Gemma and Frederick S. Marius, or any of them, to be true, sufficient and lawful attorneys, or attorney for each of us, to sign for each of us, in the name of each of us in the capacities indicated below, Registration Statements and any and all amendments (including post-effective amendments) to such Registration Statements on Form N-2 filed by Eaton Vance Tax-Advantaged Return Strategies Fund with the Securities and Exchange Commission in respect of any class of shares of beneficial interest and other documents and papers relating thereto. IN WITNESS WHEREOF we have hereunto set our hands on the dates set opposite our respective signatures. Signature Title Date /s/Payson F. Swaffield Payson F. Swaffield President and Principal Executive Officer February 8, 2010 /s/Barbara E. Campbell Barbara E. Campbell Treasurer and Principal Financial and Accounting Officer February 8, 2010 /s/Benjamin C. Esty Benjamin C. Esty Trustee February 8, 2010 /s/Thomas E. Faust Jr. Thomas E. Faust Jr. Trustee February 8, 2010 /s/Allen R. Freedman Allen R. Freedman Trustee February 8, 2010 /s/William H. Park William H. Park Trustee February 8, 2010 /s/Ronald A. Pearlman Ronald A. Pearlman Trustee February 8, 2010 /s/Helen Frame Peters Helen Frame Peters Trustee February 8, 2010 /s/Heidi L. Steiger Heidi L. Steiger Trustee February 8, 2010 /s/Lynn A. Stout Lynn A. Stout Trustee February 8, 2010 /s/Ralph F. Verni Ralph F. Verni Trustee February 8, 2010
